Citation Nr: 1104145	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  06-32 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from 
June 1980 to June 2000. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(RO).  In that decision, RO declined to reopen the previous 
denial of the claim for entitlement to service connection for 
bilateral sensorineural hearing loss, because no new and material 
evidence had been received.  

In an October 2009 decision, the Board granted the Veteran's 
application to reopen the previously denied claim for entitlement 
to service connection for bilateral sensorineural hearing loss, 
and it remanded the underlying claim for additional development.  
Pursuant to the Board's October 2009 remand directives, the 
Appeals Management Center (AMC) provided the Veteran with 
corrective notice in compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), it sought to obtain outstanding 
records of pertinent treatment, and it afforded the Veteran a new 
VA audiology examination.  As the necessary notice was provided 
to Veteran and the requested development has been completed, no 
further action to ensure compliance with the remand directive is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The evidence of record does not show that the Veteran has current 
hearing loss disability in either ear.    




CONCLUSION OF LAW

Service connection for bilateral sensorineural hearing loss is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.385 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
These VCAA notice requirements apply to all elements of a claim 
for service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

Here, prior to the November 2007 RO decision in the matter, VA 
sent a letter to the Veteran in August 2005 that informed him of 
what evidence is required to substantiate the claim, and apprised 
the Veteran as to his and VA's respective duties for obtaining 
evidence.  In a March 2006 and February 2010 notice letter, VA 
has also informed the Veteran how it determines the disability 
rating and the effective date for the award of benefits if 
service connection is to be awarded.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Although the March 2006 and February 2010 notices were sent after 
the initial adjudication, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
those letters fully complied with the requirements of 38 U.S.C. § 
5103(a), 38 C.F.R. § 3.159(b), Dingess, supra, and after the 
additional notices were provided the case was readjudicated and a 
September 2010 statement of the case was provided to the Veteran.  
See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a statement of the case that complies with all applicable 
due process and notification requirements constitutes a 
readjudication decision).

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA has also provided the 
Veteran with VA audiological examinations in November 2000, April 
2005 and March 2010.  While the April 2005 VA examiner failed to 
provide the numerical findings identified in the audiogram, there 
are sufficient findings contained in the November 2000 and March 
2010 VA examination reports.  Also, the March 2010 VA examiner 
determined the nature and etiology of any hearing loss.  The 
Board finds that, collectively, the examinations are fully 
adequate for adjudication purposes.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claims that has not been obtained.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  Service Connection for Bilateral Sensorineural Hearing 
Loss 

The Veteran seeks service connection for bilateral hearing loss 
due to inservice noise exposure.  Specifically, the Veteran 
asserts that he was exposed to excessive noise from gunfire, 
combat noise and explosions while in service.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  Id. 

In addition, certain chronic diseases, including organic diseases 
of the central nervous system and arthritis, may be presumed to 
have incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Where chronicity 
of a disease is not shown in service, service connection may yet 
be established by showing continuity of symptomatology between 
the currently claimed disability and a condition noted in 
service.  38 C.F.R. § 3.303.

To prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition to the rules regarding service connection in general, 
there are additional considerations for addressing claims of 
entitlement to service connection for hearing loss. 

Under the laws administered by VA, a certain threshold level of 
hearing impairment must be shown in order for hearing loss to be 
considered a disability.  Impaired hearing will be considered a 
disability when the auditory threshold in any of the frequencies 
at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory threshold for at least three of the 
frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 
decibels or greater; or when speech recognitions scores using the 
Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.

With audiological examinations, the threshold for normal hearing 
is from zero to 20 decibels; higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet App. 155 
(1993).  However, unless a hearing loss as defined under 
38 C.F.R. § 3.385 is shown, VA may not grant service connection 
for hearing loss. 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other 
hand, if the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of the 
doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks service connection for bilateral 
sensorineural hearing loss due to inservice noise exposure.  
Specifically, the Veteran asserts that he was exposed to 
excessive noise while working in close proximity to flight lines 
and armored tank divisions, working in warehouses, and being in 
combat areas during his period of service.  

A review of the record shows that within five months after the 
Veteran's discharge from service, he was afforded a VA 
audiological examination in November 2000.  That examination 
report revealed the Veteran's pure tone thresholds at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz were as follows: 10, 10, 5, 0, and 5 
decibels in the right ear, and 20, 10, 5, 0, and 5 decibels in 
the left ear.  Speech recognition scoring utilizing the Maryland 
CNC word list was 96 percent, bilaterally.  The Veteran was 
diagnosed with hearing within normal limits, bilaterally. 

In April 2005, the Veteran underwent another VA audiological 
examination.  In that examination report, the examiner failed to 
record the Veteran's pure tone thresholds findings.  An audiogram 
associated with the report shows the graphical representation of 
his audiometric evaluation.  While the audiograph cannot be 
interpreted by the Board, it does appear to indicate hearing loss 
disability in both ears.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) [the Board may not interpret graphical representations 
of audiometric data].  However, the April 2005 VA examiner only 
diagnosed the Veteran with mild to normal bilateral sensorineural 
hearing loss.  The speech recognition scoring utilizing the 
Maryland CNC word list was 100 percent in the right ear and 92 
percent in the left ear.  

The record next contains an April 2006 private medical statement 
Dr. J. A. R., in which, it is noted that the Veteran complained 
of difficulty hearing but a review of the results from an 
audiological evaluation report revealed normal hearing.  The 
record also contains an undated private audiological evaluation 
report that contains an uninterpreted audiograph.  As noted 
above, the Board cannot interpret the graphical representation of 
audiometric findings.  See Kelly, 7 Vet. App. at 474.   The 
private evaluation report does contain a diagnosis for mild 
bilateral sensorineural hearing loss, and it shows that speech 
recognition scores were a 100 percent in the left ear and 95 
percent in the right ear.  

The Veteran was most recently afforded a VA audiology examination 
in March 2010.  That examination report revealed the Veteran's 
pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz 
were as follows: 25, 25, 20, 20, and 25 decibels in the right 
ear, and 25, 25, 20, 15, and 15 decibels in the left ear.  On 
speech recognition scoring utilizing the Maryland CNC word list, 
the right ear was 96 percent and the left ear was 98 percent.  
The VA examiner diagnosed the Veteran with normal hearing, 
bilaterally.

Here, the record does not show that the Veteran has current 
bilateral hearing loss disability has defined by 38 C.F.R. 
§ 3.385.  The most recent March 2010 audiometric findings reveal 
that the Veteran does not have any pure tone thresholds of 40 
decibels or greater in any of the frequencies at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz, that the Veteran does not have at 
least three pure tone thresholds at 26 decibels or greater at 
500, 1,000, 2,000, 3,000 and 4,000 Hertz, and that the Veteran 
does not have speech recognitions scores of less than 94 percent 
in either ear.  See 38 C.F.R. § 3.385.  Although the record 
reflects that the Veteran does have some degree of bilateral 
hearing loss, hearing disability as defined under 38 C.F.R. 
§ 3.385 has not been shown.  

The Board notes that while a review of the available service 
treatment records shows that the Veteran had some diminished 
levels of hearing acuity shown in service, any diminished level 
of hearing acuity was not so severe as to amount to a hearing 
loss disability.  Also, even though a visual review of the 
uninterpreted audiometric findings in April 2005 suggests 
bilateral hearing loss disability and the speech recognition 
score in the left ear was 92 percent at that time, VA laws and 
regulations provide that there must be a current hearing loss 
disability in order to warrant an award of service connection.  
See Hickson, 12 Vet. App. at 253 (1999).  
Here, the most recent audiological examination in March 2010 did 
not reveal findings that showed hearing loss in either ear that 
was so severe as to constitute a disability as defined by 
38 C.F.R. § 3.385.  Moreover, the March 2010 examiner found that 
the Veteran's hearing was within the range of normal, 
bilaterally.  Without a diagnosis of a hearing loss disability, 
the claim for service connection for hearing loss must be denied.  
38 C.F.R. §§ 3.303 and 3.385.

Since the Veteran does not have a hearing loss disability as 
defined by VA in either ear, service connection for bilateral 
hearing loss is not warranted.  38 C.F.R. §§ 3.303 and 3.385.  
Should the Veteran's hearing loss change in the future, he is 
encouraged to again seek an award of service connection.  


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


